Exhibit 10.32

 

AMENDMENT NO. 1

TO

CNF TRANSPORTATION INC.

VALUE MANAGEMENT PLAN

 

CNF Transportation Inc. (the “Company”) maintains the Value Management Plan (the
“Plan”) to provide for certain long-term incentive compensation awards to be
made to eligible employees. The Company hereby amends the Plan as follows
(capitalized terms used herein without definition have the meanings given to
those terms in the Plan).

 

1.    Change in Definition of “Change in Control.”    The definition of the term
“Change in Control” appearing in Section 2.05 is amended by adding the following
new clauses (e) and (f):

 

  “(e) there is consummated the sale by the Company of at least two of the three
primary business units of the Company, whether in a single transaction or in a
series of transactions occurring within an 18-month period; provided, however,
that this clause (e) shall apply only to Participants who are employed by the
Company and shall not apply to Participants who are employed by the Company’s
business units; and provided further, that the Board of Directors of the Company
may, upon notice to the affected Participants given at any time, terminate this
clause (e) without the consent of such Participants, except that any such notice
shall not be effective to terminate this clause (e) if a Change in Control
occurs pursuant to this clause (e) within ninety (90) days after such notice is
given; or

 

  (f) there is consummated the sale of one of the primary business units of the
Company, or the sale of the Emery Worldwide Airlines, Inc. business unit;
provided, however, that this clause (f) shall apply only to Participants (i)
who, immediately prior to such sale, were employed by the primary business unit
that is sold and (ii) who are not employed by the Company or any of its
Subsidiaries immediately following such sale or other disposition.

 

  (i) As used in clauses (e) and (f) above:

 

  (ii) a “sale” of a business unit means:

 

  (a) 50% of the then existing voting power of all outstanding securities of the
business unit, whether by merger, consolidation or otherwise;

 

  (b) the sale of all or substantially all of the assets of the business unit;
or

 

  (c) any other transaction or course of action engaged in, directly or
indirectly, by the Company or the business unit that has a substantially similar
effect as the transactions of the type referred to in clause (A) or (B) above;

 

The foregoing notwithstanding, a sale of a business unit shall not be deemed to
have occurred for purposes of clauses (e) and (f) above (x) except in the case
of a transaction described in clause (B) above, so long as the Company or any of
its Affiliates (as such term is defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended), individually or collectively, own the then
outstanding shares of capital stock of

 

1



--------------------------------------------------------------------------------

the business unit having 50% or more of the then existing voting power of all
outstanding securities of the business unit, (y) in the event of the sale of
shares of capital stock of the business unit to any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, the business
unit or any other Affiliate of the Company, or (z) in the event of the sale or
distribution of shares of capital stock of the business unit to shareholders of
the Company, or the sale of assets of the business unit to any corporation or
other entity owned, directly or indirectly, by the shareholders of the Company,
in either case in substantially the same proportions as their ownership of stock
in the Company.

 

2.    Effective Date; No Other Amendments.    The effective date of this
Amendment shall be August 21, 2000. Except as expressly amended hereby, the Plan
remains in full force and effect.

 